EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nathan Vogler on December 29, 2021.

The application has been amended as follows: 

	Claim 1, lines 6-9, delete “a second outer layer on a side …crosslinked polydialkylsiloxane;” and insert “a second outer layer on a side of the core layer opposite the first outer layer consisting of 53-93.5 wt.% high crystalline polypropylene having an isotactic content greater than 95%; 2.5- 40 wt.% polybutene-1; incompatible propylene polymers or block copolymers of propylene; and 1000-5000 ppm spherical anti-blocking agents;”.

Cancel claims 2, 6-8 and 10.
Claim 9, line 1, after “claim” delete “7” and insert “1”.
	


Reasons for Allowance

Claims 1, 3-5, 9 and 11-17 are allowed.
The present claims are allowable over the “closest” prior art Kanamaru et al. (US 2004/0096682) and Alder (US 5,840,419).
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a method of forming a cold seal release film, comprising: coextruding a laminate comprising a core layer comprising polypropylene; a first outer layer on a side of the core layer comprising polyolefin resin: and a second outer layer on a side of the core layer opposite the first outer layer consisting of 53-93.5 wt.% high crystalline polypropylene having an isotactic content greater than 95%: 2.5- 40 wt.% polybutene-1; incompatible propylene polymers or block copolymers of propylene: and 1000-5000 ppm spherical anti-blocking agents; and biaxially orienting the coextruded laminate.
Kanamaru discloses multilayer structure discloses a film comprising a crystalline polypropylene and outermost layers, wherein the first layer comprising polyolefin resin and the second layer containing high crystalline polypropylene in an amount of 1 to 99 wt%, polybutene-1 in an amount of 1 to 99 wt% and polypropylene. However, Kanamaru discloses isotactic content of crystalline polypropylene between 85 to 92 mol% (which is lower than the claimed isotactic content) and does not disclose spherical antiblocking agent. Further, Kanamaru does not refer the multilayer structure as a cold seal release film.


Therefore, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787